Case: 21-30553     Document: 00516243679         Page: 1     Date Filed: 03/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 17, 2022
                                  No. 21-30553
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Steven Charles Montgomery,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:20-CR-159-1


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          Steven Charles Montgomery appeals his 292-month within-guidelines
   sentence of imprisonment following his guilty plea conviction of conspiracy
   to distribute methamphetamine. He argues that his sentence is substantively




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30553      Document: 00516243679           Page: 2     Date Filed: 03/17/2022




                                     No. 21-30553


   unreasonable because the district court failed to give proper weight to his
   cooperation, his health, and his circumstances.
          Our review is for an abuse of discretion. See United States v. Burney,
   992 F.3d 398, 399-400 (5th Cir. 2021). Sentences within the properly
   calculated advisory guidelines range, as here, are presumed to be
   substantively reasonable, and we will infer from such a sentence that “the
   district court has considered all the factors for a fair sentence set forth in the
   Guidelines.” United States v. Candia, 454 F.3d 468, 473 (5th Cir. 2006)
   (internal quotation marks and citation omitted). Montgomery’s arguments
   regarding the district court’s balancing of the sentencing factors and its
   refusal to grant him a downward variance fail to rebut the presumption of
   reasonableness. See United States v. Koss, 812 F.3d 460, 472 (5th Cir. 2016).
   He fails to show that the district court failed to account for a factor that
   should have received significant weight, gave significant weight to an
   irrelevant or improper factor, or committed a clear error of judgment in
   balancing the 18 U.S.C. § 3553(a) factors. See United States v. Hernandez,
   876 F.3d 161, 166 (5th Cir. 2017).
          AFFIRMED.




                                           2